Citation Nr: 0809478	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetic 
nephropathy, to include as secondary to the service-connected 
type II diabetes mellitus.

2.  Entitlement to service connection for a liver condition, 
to include as secondary to the service-connected type II 
diabetes mellitus and as result of exposure to herbicides.

3.  Entitlement to service connection for a back condition, 
to include as a result of exposure to herbicides.

4.  Entitlement to service connection for high cholesterol, 
to include as secondary to the service-connected type II 
diabetes mellitus and as result of exposure to herbicides.

5.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.

6.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

7.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left foot.

8.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right foot.

9.  Entitlement to an initial rating in excess of 10 percent 
for diabetic retinopathy.

10.  Entitlement to an effective date prior to May 8, 2003, 
for the award of service connection for erectile dysfunction 
associated with type II diabetes mellitus.

11.  Entitlement to an effective date prior to May 8, 2003, 
for the award of special monthly compensation for loss of use 
of a creative organ.  

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The RO denied entitlement to service connection for a 
prostate condition and bilateral peripheral neuropathy of the 
hands in a February 2005 rating decision.  In a May 2006 
rating decision, the RO denied entitlement to an effective 
date prior to April 26, 2004, for the award of service 
connection for major depressive disorder.    The veteran 
perfected his appeal as to these issues.   

In a July 2007 rating decision, the veteran was awarded 
service connection for bilateral upper extremity peripheral 
neuropathy.  During his November 2007 video conference 
hearing before the undersigned, the veteran withdrew claims 
relating to the prostate and an earlier effective date for 
the award of service connection for major depressive 
disorder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn the appeals noted above, and hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.
  
The veteran presented testimony before the Board in November 
2007.  The transcript has been associated with the claims 
folder.

The claim of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran has been diagnosed with nephropathy, which is 
proximately due to or the result of the service-connected 
type II diabetes mellitus.  

3.  The veteran served in Vietnam.  

4.  There is no competent medical evidence of record of a 
currently diagnosed liver condition.

5.  There is no competent medical evidence of record of a 
currently diagnosed back condition.

6.  High cholesterol is not a disease or disability.

7.  The veteran's diabetes mellitus Type II has not required 
a regulation of activities.  

8.  The veteran's hypertension has not been productive of 
diastolic pressure 110 or more, or; systolic pressure 
predominantly 200 or more.

9.  The veteran's peripheral neuropathy of the right lower 
extremity has not been productive of moderate incomplete 
paralysis of the sciatic nerve.

10.  The veteran's peripheral neuropathy of the left lower 
extremity has not been productive of moderate incomplete 
paralysis of the sciatic nerve.

11.  The veteran's diabetic retinopathy is productive of the 
most severe measurement of record for corrected vision of 
20/30 near in the left eye and 20/25-2 distant and 20/30 near 
in the right eye and 20/25 distant; there is no evidence of 
field loss, rest- requirements, or episodic incapacity.

12.  The veteran filed his claim of entitlement to service 
connection for erectile dysfunction on May 8, 2003. 

13.  The date assigned as the effective date for the grant of 
service connection and award of compensation for erectile 
dysfunction was May 8, 2003.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for diabetic nephropathy are met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for the establishment of service connection 
for a liver condition, to include as due to exposure to 
herbicides and/or secondary to the service-connected diabetes 
mellitus, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).  

3.  The criteria for the establishment of service connection 
for a back condition, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  

4.  The criteria for the establishment of service connection 
for high cholesterol, to include as secondary to the service-
connected diabetes mellitus, are not met.         38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310, 4.1 (2007).

5.  The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus Type II have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, Diagnostic Code 7913 (2007).   

6.  The criteria for an initial evaluation in excess of 10 
percent disabling for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2007).  

7.  The criteria for an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 
8521-8526 (2007).   

8.  The criteria for an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 8521-8526 
(2007).   

9.  The criteria for an initial evaluation in excess of 10 
percent disabling for the service-connected diabetic 
retinopathy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.84a, Diagnostic Codes 6000-6080 
(2007).

10.  The criteria for an effective date prior to May 8, 2003, 
for a grant of service connection for erectile dysfunction, 
have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400 (2007); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

11.  The criteria for an effective date prior to May 8, 2003, 
for the grant of entitlement to special monthly compensation 
due to loss of use of creative organ, are not met.  38 
U.S.C.A. §§ 5107, 5110 (West 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in April 2001, September 2003, July 2004, and 
July 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the service connection claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claims.  The July 2004 and 
July 2005 letters included notice to the veteran to submit 
any evidence in his possession that pertained to the claims 
of entitlement to service connection for back pain, liver 
condition, and high cholesterol.    

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The claims of entitlement to higher initial ratings for type 
II diabetes mellitus, diabetic retinopathy, peripheral 
neuropathy of the left and right feet, hypertension, as well 
as the entitlement to earlier effective dates for the award 
of service connection for erectile dysfunction and special 
monthly compensation for loss of use of a creative organ, 
arise from the veteran's disagreement following the grant of 
service connection and special monthly compensation.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, lay statements, records from the 
Social Security Administration (SSA), and VA examination 
reports.  The record also contains the transcripts from the 
November 2006 RO and November 2007 Board hearings. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, (except for 
the claim of entitlement to service connection for diabetic 
nephropathy), any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; post-service VA and 
private treatment records; lay statements; VA examination 
reports; SSA records; and the transcripts from the November 
2006 RO and November 2007 Board hearings.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

A. Diabetic Nephropathy

The veteran contends that he is entitled to service 
connection for diabetic nephropathy.  Specifically, he 
contends that the disability is secondary to his service-
connected type II diabetes mellitus.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for diabetic 
nephropathy is warranted.  In this regard, service connection 
is currently in effect for type II diabetes mellitus.  A 20 
percent rating has been assigned from March 2001 under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  

A review of the record shows that the veteran has been 
diagnosed and treated for diabetic nephropathy, which has 
been deemed to be proximately due to or the result of the 
service connected diabetes mellitus.  38 C.F.R. § 3.310.  

The current diagnosis has not been in dispute.  What is in 
dispute is whether the veteran is entitled to service 
connection.  The RO incorrectly determined that because 
nephropathy was not compensable under the rating criteria, 
service connection was not warranted.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

According to Note 1 following 38 C.F.R. § 4.119, Diagnostic 
Code 7913, noncompensable complications are considered part 
of the diabetic process.  However, when a complication, like 
nephropathy, is compensable under the applicable rating 
criteria, a separate rating is warranted. 

Chronic nephritis is rated as renal dysfunction under 
38 C.F.R. § 4.115a.  In order to warrant a compensable rating 
for renal dysfunction, there must be evidence of albumin 
constant or recurring with hyaline and granular cast or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101.  
(Emphasis added.)  Here, a 10 percent rating is in effect for 
hypertension from March 2001.  As such, his diabetic 
nephropathy is compensable under the criteria for rating 
nephritis, and service connection should be granted separate 
from the diabetes mellitus currently rated as 20 percent.  
When the award of service connection for diabetic nephrology 
is effectuated, and a separate rating assigned, the RO should 
give consideration to whether any of the symptomatology due 
to diabetes mellitus is being compensated under more than one 
rating as to violate rules against pyramiding.   

B. Liver Condition

The veteran contends that he is entitled to service 
connection for a liver condition.  Specifically, he contends 
that his disability is secondary to the service-connected 
diabetes mellitus or in the alternative, as a result of 
exposure to herbicides during his Vietnam service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal as to this issue will be denied.

The veteran's DD-214 indicates that he entered service in 
December 1965 and was discharged in December 1967.  The 
veteran served in Vietnam for five months.  He received the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  Therefore, having served in the Republic of Vietnam, 
the veteran is presumed to have been exposed during his 
period of service to an herbicide agent. 38 U.S.C.A. § 
1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been met.  38 C.F.R. 
§ 3.303(a).   Though the veteran has claimed that he has a 
"liver condition" associated with herbicide exposure, there 
is no medical evidence of record showing the veteran has been 
diagnosed with any of the presumptive diseases set forth in 
38 C.F.R. § 3.309(e), other than those for which service 
connection is currently in effect.  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442, 
41,449 and 57,586, 57,589 (1996).  

Moreover, there is no evidence of record that the veteran has 
a diagnosed liver condition.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.   Thus, the Board need not 
reach whether such a condition is secondary to the service-
connected diabetes mellitus. 

While the veteran contends that he has a liver condition 
which is related to his Vietnam service and/or secondary to 
the service-connected diabetes mellitus, his statements do 
not constitute competent evidence of a medical diagnosis or 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


C.  Back Condition

The veteran contends that he is entitled to service 
connection for a back condition.  Specifically, he contends 
that his disability is the result of exposure to herbicides 
during his Vietnam service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal as to this issue will be denied.

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been met.  38 C.F.R. 
§ 3.303(a).   Though the veteran has claimed that he has a 
back condition associated with herbicide exposure, there is 
no medical evidence of record that the veteran has in fact 
been diagnosed with one of the presumptive diseases set forth 
in 38 C.F.R. § 3.309(e), other than those for which service 
connection is currently in effect.  

As such, the veteran does not have one of the listed diseases 
in order to establish service connection by presumption, 
based on herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, 
the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service medical records are wholly devoid of complaints, 
treatment, or diagnoses of a back disorder.  Post-service, 
the first complaints of back pain are contained in VA 
outpatient treatment records dated in August 2005, some 42 
years after the veteran's discharge from active duty.  The 
treatment provider indicated the back pain was likely 
muscular.  A back disorder was not diagnosed.

It is important to point out at this juncture that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  The evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  Degmetich, 104 F. 3d at 
1332.  Such is not the case in the instant matter.   

While the veteran contends that he has a back condition which 
is related to his Vietnam service, his statements do not 
constitute competent evidence of a medical diagnosis, nor do 
they stand in for a medical opinion drawing a nexus between 
the claimed disorder and service.  Espiritu, 2 Vet. App. at 
494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57. 

D.  High Cholesterol

The veteran contends that he is entitled to service 
connection for high cholesterol.  Specifically, he asserts 
that high cholesterol is secondary to the service-connected 
diabetes mellitus.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that as a matter of law, the veteran's 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The law limits entitlement to compensation for diseases and 
injuries causing a disabling physical or mental limitation.  
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see also Leopoldo v. Brown, 
4 Vet. App. 216, 219 (1993) (A "disability" is a disease, 
injury, or other physical or mental defect.").  In the 
instant case, there has been no showing that high cholesterol 
causes a disabling condition such that there has been 
impairment in the veteran's earning capacity.  Therefore, 
absent a current disability, the veteran's claim of 
entitlement to service connection for high cholesterol is 
denied.  

II.  Increased Ratings

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

A.  Diabetes Mellitus

As an initial matter the Board notes that the veteran 
receives separate ratings for erectile dysfunction, 
peripheral neuropathy of the upper and lower extremities, 
hypertension, retinopathy, and as awarded in the instant 
decision, nephropathy.  Thus, any symptomatology related to 
those disorders cannot be considered in the assignment of the 
rating for diabetes mellitus.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).

The veteran contends that his service-connected diabetes 
mellitus warrants an initial rating in excess of 20 percent 
disabling.  Service connection for diabetes mellitus was 
awarded in an April 2002 rating decision and a 20 percent 
rating was assigned effective March 2001.  The veteran is 
appealing the original assignment of the 20 percent rating.  
As such, the severity of the disability at issue shall be 
considered from the initial assignment of the disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126. 

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this Code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits a 
diabetic car providers, plus complications that would not be 
compensated if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would not be compensated if separately 
evaluated.  38 C.F.R. § 4.119.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent rating for the 
veteran's diabetes mellitus.  In this regard, a review of the 
record shows the veteran was diagnosed with diabetes mellitus 
in approximately 1989.  Treatment notes from Dr. DH indicate 
the veteran was taking an oral hypoglycemic agent.  The 
veteran repeatedly denied hypoglycemic reactions.

Records from Narragansett Bay Medical Associates show the 
veteran was prescribed insulin.  In February 2000, the 
veteran was encouraged to exercise.

Upon VA examination in May 2001, the veteran denied 
hospitalization for his diabetes.  He did report hypoglycemic 
reactions four to five times a month.  He was on a restricted 
diet.  The veteran reported a restriction in activities due 
to fatigue.  He indicated he saw his treatment provider every 
three months.  The examiner noted the veteran was on insulin 
80 units in the morning and 70 units during the evening.  The 
veteran also took Glucophage 500 milligrams once a day.

Upon VA examination in July 2003, the veteran denied 
ketoacidosis or hypoglycemic reactions.  He did not require 
any hospitalization for his diabetes.  He was on a restricted 
diet.  He denied restriction to his activities.  He was 
taking Metformin and Humulin Ultralente 90 units twice a day.

VA outpatient treatment records dated in 2003 and 2004 show 
the veteran continued to take Metformin and insulin.  In 
November 2003, the veteran was counseled on the importance of 
diet and exercise.  He indicated he used the treadmill 
occasionally.

During VA examination in December 2004, the veteran denied 
ketoacidosis.  He reported a few hypoglycemic reactions, but 
they were decreased since his medications were adjusted.  He 
did not require hospitalization.  The veteran denied any 
restrictions in activities specific to his diabetes mellitus.  
He visited his diabetic provider every three months.  His 
current medications included insulin and Metformin.

Records from Dr. RD dated between 2003 and 2006 reveal the 
veteran denied nocturia and polyuria.  He continued to take 
insulin and Metformin.  The veteran was encouraged to 
decrease his weight to help lower blood sugar. 

Treatment notes from Dr. SLJ show the veteran was encouraged 
to increase his exercise between 2003 and 2005.  The veteran 
switched to Glucophage during that time period as well.  He 
continued to take insulin. 

Upon VA examination in May 2007, the veteran denied any new 
complications with his diabetes.  He remained on insulin and 
oral agents.  The veteran denied ketoacidosis.  He admitted 
to monthly hypoglycemic reactions, if that.  He denied 
hospitalization for his diabetes.  He was on a diabetic diet.  
He indicated that he had no stamina, which he considered a 
restriction to his activities.  The examiner concluded the 
veteran's diabetes was unchanged from previous examination.

While a 20 percent rating is warranted, there is no evidence 
of record to support an increase to 40 percent disabling.  
Despite the veteran's testimony in both the November 2006 and 
November 2007 hearings and those made to treatment providers, 
that he lacked the energy or stamina, which resulted in a 
restriction in activities, there is no objective evidence 
that the veteran's activities were regulated by a medical 
provider.  In fact, the objective evidence shows the veteran 
was encouraged to exercise on multiple occasions during the 
pendency of the appeal to decrease his weight to help control 
blood sugar.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected diabetes mellitus 
presented an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  The assigned 20 
percent rating adequately compensates the veteran for the 
nature and extent of severity of his diabetes mellitus.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

B.  Hypertension

The veteran contends that his service-connected hypertension 
warrants an initial rating in excess of 10 percent.  Service 
connection for hypertension was awarded in an April 2002 
rating decision and a assigned 10 percent rating effective 
March 2001.  The veteran is appealing the original assignment 
of the 10 percent rating.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 
12 Vet. App. at 126. 

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, diagnostic code 7101.  
Diagnostic Code 7101 criteria provide that a 10 percent 
rating is warranted for hypertensive vascular disease 
manifested by diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more. 38 C.F.R. 
§ 4.104.  The 10 percent rating is also the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Id.  A 20 percent rating is assigned 
for diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  Id.  A 40 
percent rating is assigned for diastolic pressure 
predominantly 120 or more.  Id.  A 60 percent rating is 
assigned for diastolic pressure predominantly 130 or more.  
Id. 
 
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent rating for the 
veteran's hypertension.  In this regard, records from Dr. DH 
dated between 1999 and 2000 show the veteran's hypertension 
ranged between 132/80 and 146/86.  Upon VA examination in May 
2001, the veteran's blood pressure was 122/72.  The veteran 
was taking Accupril once a day.  His heart rhythm and rate 
were regular.  S1 and S2 were normal.  There were no murmurs, 
rubs, or gallops.  

Upon VA examination July 2003, the veteran had no carotid 
bruit.  Heart rate was regular, as well as rhythm.  There 
were no murmurs, rubs, or gallops.  Blood pressure readings 
were 110/60, 110/70, and 112/70.  Electrocardiogram (EKG) 
showed normal sinus rhythm with sinus arrhythmia. 

During VA examination in October 2003, the veteran indicated 
that he remained on Accupril 20 milligrams per day.  He 
stated he was asymptomatic.  He denied chest pain, 
palpitations, shortness of breath, dyspnea on exertion, 
dizziness, or headaches.  Blood pressure was 146/70, 138/60, 
and 136/60.  Heart rate and rhythm were regular.  S1 and S2 
were within normal limits.  There were no murmurs, rubs, or 
gallops.  EKG showed normal sinus rhythm with nonspecific T-
wave abnormalities.  Hypertension was considered in good 
control.

VA outpatient treatment records dated between 2004 and 2005 
show blood pressure readings ranging from 132/62 to 178/79.  
Records from Dr. RD contained isolated blood pressure 
readings as follows: 130/74 in January 2003; 120/70 in 
December 2004, 116/78 in June 2005; and 122/74 in September 
2005.

Upon VA examination in December 2004, blood pressure readings 
were 142/72, 120/66, and 130/60.  Pulse was 88.  There were 
no carotid bruits.  Heart rate and rhythm were regular.  S1-
S2 was within normal limits.  Hypertension was considered 
well controlled on medication.

Finally, upon VA examination in May 2007, blood pressure was 
recorded as 110/60, 112/60, and 124/62.  Heart rate was 88.  
There were no carotid bruits.  Heart rate and rhythm were 
regular.  S1-S2 was within normal limits.  The examiner found 
no change from previous examination. 

The Board finds that a 10 percent rating is appropriate for 
the veteran's service-connected hypertension, and that there 
is no evidence to warrant an increase to 20 percent 
disabling.  As delineated above, the pertinent evidence of 
record does not contain findings of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board finds that the evidence 
does not reflect that application of the regular schedular 
standards is rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell, 9 Vet. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

C. & D.  Peripheral Neuropathy of the Lower Extremities

The veteran contends that his service-connected peripheral 
neuropathy of the left and right lower extremities warrants 
initial ratings in excess of 10 percent disabling.  Service 
connection for peripheral neuropathy was awarded in a 
September 2003 rating decision and separate 10 percent 
ratings for the right and left lower extremities were 
assigned effective March 2001.  The veteran is appealing the 
original assignment of the 10 percent ratings.  As such, the 
severity of the disabilities at issue shall be considered 
from the initial assignment of the disability rating to the 
present time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's peripheral neuropathy of the right and left 
lower extremities is each currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8620.  
Under this Code, a 10 percent rating is assigned for neuritis 
with mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.  Higher ratings are assigned as follows: 
20 percent for moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 100 
percent for complete paralysis, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost.  Id.

The Board has reviewed all the evidence set forth previously 
and finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent for veteran's peripheral 
neuropathy of the right and left lower extremities.  In this 
regard, upon VA examination in May 2001, the veteran reported 
pain in the lower extremities.  Peripheral pulses were intact 
and normal, 2+ throughout.  He had no focal deficits.  

Sensory was slightly diminished to vibratory response 
bilaterally on the fourth and fifth toes, otherwise it was 
intact to light and crude touch.  Strength was 5/5 and equal 
throughout.  Coordination and gait was normal.  The 
extremities were symmetrical and without marking erythema or 
edema.  He had full range of motion.  He did not have any 
bladder or bowel functional impairments.  

During VA examination in July 2003, there was a decrease in 
vibratory sense bilaterally in his feet; otherwise there were 
no other focal deficits.  The extremities were symmetrical.  
He had full range of motion.  

In October 2003, the veteran was afforded a separate VA 
nerves examination.  He reported pain in his legs with 
walking and numbness in his feet.  He had normal muscle 
strength and normal deep tendon reflexes.  There was loss of 
pinprick sensation in glove stocking and periumbilical 
distributions.  Babinski was normal.  

Upon VA examination in December 2004, the veteran endorsed 
burning, numbness, and shooting pain down the calf of both 
legs to his feet.  The veteran was ambulatory without 
mechanical aids.  Peripheral pulses were present throughout.  
Neurological examination was intact.  There were no gross 
focal deficits.  Extremities were symmetric.  Range of motion 
and strength was within normal limits.  Sensation to 
monofilament was decreased, as well as vibration testing.  
There was no paralysis, neuritis, neuralgia, muscle wasting, 
or atrophy.  
VA outpatient treatment records dated in August 2005 revealed 
sensation was intact to light touch.  Deep tendon reflexes 
were 2+ at the knees and ankles bilaterally.

Upon VA diabetes examination in May 2007, the veteran's 
neurological examination was intact.  There were no gross 
focal deficits.  Extremities were symmetric.  Range of motion 
and strength was within normal limits.  

VA nerves examination in May 2007, showed decreased pinprick, 
light touch, and vibration in the stocking distribution.  
There was superimposed hypersensitivity in the area of 
decreased sensation.  Deep tendon reflexes were 2 and 
symmetrical.  Knee jerk and ankle were 1- and symmetrical.  
Plantar response was normal.  Muscle tone, bulk and strength 
were normal.  The rest of the neurological examination was 
nonfocal. 

While separate 10 percent ratings are warranted for 
peripheral neuropathy of the right and left lower 
extremities, there is no evidence of record to support an 
increase to 20 percent disabling.  There has been no 
objective manifestation of moderate incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

There has been no objective medical evidence of: moderate 
incomplete paralysis of the external popliteal nerve 
(diagnostic code 8521); moderate incomplete paralysis of the 
musculocutanous nerve (diagnostic code 8522); severe 
incomplete paralysis of the anterior tibial nerve (diagnostic 
code 8523); moderate incomplete paralysis of the internal 
popliteal nerve (diagnostic code 8524); severe incomplete 
paralysis of the posterior tibial nerve (diagnostic code 
8525); or moderate incomplete paralysis of the anterior 
crural nerve (diagnostic code 8526).  38 C.F.R. § 4.124a. 
 
In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent disability ratings which have been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board finds that the evidence 
does not reflect that application of the regular schedular 
standards is rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell, 9 Vet. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

E.  Diabetic Retinopathy

The veteran contends that his service-connected diabetic 
retinopathy warrants an initial rating in excess of 10 
percent disabling.  Service connection was awarded in a 
September 2003 rating decision and a 10 percent rating was 
assigned effective March 2001.  The veteran is appealing the 
original assignment of the 10 percent rating.  As such, the 
severity of the disability at issue shall be considered from 
the initial assignment of the disability rating to the 
present time.  See Fenderson, 12 Vet. App. at 126. 

The veteran is currently assigned a 10 percent disability 
rating for his service-connected diabetic retinopathy by 
analogy to 38 C.F.R. § 4.84a, Diagnostic Codes 6099-6080 
[impairment of field vision].  See 38 C.F.R. § 4.27 (2007) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]; see also 38 
C.F.R. § 4.27 [unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99"].

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 6080.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  "Retinopathy" is non-inflammatory 
degenerative disease of the eye.  See Haas v. Nicholson, 20 
Vet. App. 257, 259 (2006) [citing Stedman's Medical 
Dictionary 1560 (20th ed. 2000)].  The diagnostic criteria 
pertinent to diseases of the eye (38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 through 6035) do not specifically set 
forth rating criteria pertinent to retinopathy.

The Board finds that employment of Diagnostic Code 6008 is 
more appropriate in the instant case. Though the veteran does 
not have a detached retina, retinopathy is undoubtedly a 
disease of the retina.  The only other diagnostic code 
pertaining to a disease of the retina is Diagnostic Code 6006 
[retinitis], which employs the same rating criteria as 
Diagnostic Code 6008.

Diagnostic Codes 6008 [retina, detachment of] dictates that 
detached retinas are to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  See 38 C.F.R. § 4.84a.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provides a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 
6079, Table V (2007).

With regard to impairment of central visual acuity, 
Diagnostic Code 6079 allows for a 10 percent disability 
rating when corrected vision in one eye is no better than 
20/50, and corrected vision in the other eye is no better 
than 20/40.  A noncompensable disability rating is assigned 
where corrected vision in both eyes is 20/40 or better.  38 
C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2007).

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a.  
Those criteria, as applied to a bilateral disability, provide 
for a rating of 20 percent with concentric contraction to 60 
degrees but not to 45 degrees; a rating of 30 percent with 
concentric contraction to 45 degrees but not to 30 degrees; 
and a rating of 50 percent with concentric contraction of 30 
degrees but not to 15 degrees.  38 C.F.R. § 4.84a.  The 
methodology for calculating impairment of field of vision is 
contained in 38 C.F.R. § 4.76a, Table III (2007). 

At the outset, the Board notes that the evidence of record 
demonstrates the presence of glaucoma and cataracts, which 
have not been service connected.  The Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In the instant case, there is no competent medical evidence 
of record which distinguishes between symptoms caused by the 
veteran's non service-connected glaucoma and cataracts versus 
those caused by his service-connected diabetic retinopathy.  
Accordingly, the veteran's symptomatology will be considered 
to be related to his service-connected diabetic retinopathy 
in the adjudication of the claim.  See Mittleider, supra.  

As noted above, Diagnostic Code 6008 instructs to rate the 
veteran under the diagnostic codes for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  See 38 C.F.R. § 
4.84a, Diagnostic Codes 6008 (2007).

With respect to impairment of visual acuity, review of the VA 
examination reports that measured the veteran's visual acuity 
demonstrates that the most severe measurement of record for 
corrected vision is 20/30 near in the left eye and 20/25-2 
distant and 20/30 near in the right eye and 20/25 distant.  
This would translate to a noncompensable disability rating 
based on impairment of central visual acuity.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6078, 6079.

The Board notes that a rating in excess of 10 percent for the 
service-connected diabetic retinopathy is also not available 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080, pertaining to 
impairment of field of vision.  While there was an 
unexplained constricted visual field in the right eye upon VA 
examination in June 2001, thereafter there were no visual 
field defects as demonstrated upon Goldmann visual testing in 
VA examinations dated in December 2004 and June 2007.

The veteran has neither alleged nor demonstrated any abnormal 
rest-requirements or episodic incapacity associated with the 
service-connected eye disorder.  VA and private medical 
records do not show any periods of incapacitation due to eye 
disease.  The veteran is status post focal retina laser 
treatment, bilaterally, but such were performed on an 
outpatient basis with no complications.

Moreover, the veteran has not reported the use of any drops 
or medications for his eye disability, other than those noted 
upon VA examinations in December 2004 and June 2007, which 
were used to treat glaucoma.  Complaints of eye burning have 
been attributed to allergy.  The veteran has endorsed 
occasional eye pain; however, diabetic retinopathy remains 
non-proliferative.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board finds that the evidence 
does not reflect that application of the regular schedular 
standards is rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell, 9 Vet. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.


III.  Earlier Effective Dates

A.  Service Connection for Erectile Dysfunction

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for 
erectile dysfunction.  Specifically, he contends that the 
grant of service connection should be effective as early as 
April 2000, as he claims that he "never dropped [his] case 
and according to [our] regs this is [his] right."  See VA 
Form 21-4138 dated August 25, 2004. 

A brief review of the history of this claim reveals that the 
veteran filed his claim of entitlement to service connection 
for impotence in May 2003.  The RO granted service connection 
for erectile dysfunction in an August 2004 rating decision.  
A noncompensable evaluation was assigned effective May 8, 
2003.

The Board has thoroughly reviewed the veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective date 
prior to May 8, 2003, for a grant of service connection for 
erectile dysfunction must be denied.  While the veteran has 
argued that the effective date for the grant of service 
connection should be as early as 2000, the date is 
inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of 
compensation.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  

In the instant case, the veteran separated from service in 
December 1967.  He filed his claim for service connection for 
impotence in May 2003, clearly outside the one-year time 
frame from separation from service.  Further, while records 
from Dr. DH show complaints of difficulty with erections in 
October 1999, erectile dysfunction was not diagnosed until 
July 2004, upon VA examination.  This would actually provide 
for a later effective date; however, the Board shall not 
detract from benefits already received by the veteran.

Therefore, the veteran does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.  Id.  In cases such as this, where the law is 
dispositive, the claim should be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

B.  Special Monthly Compensation

The veteran has contended that he is entitled to an earlier 
effective date for the grant of special monthly compensation 
for loss of use of a creative organ.
  
The Board initially notes that VA law provides that 
entitlement to special monthly compensation is warranted if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs. 
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2007).   In this case, the predicate service-connected 
disability, upon which special monthly compensation was 
granted, is erectile dysfunction.  

Specifically, in August 2004 the RO granted service 
connection for erectile dysfunction.  In that decision, the 
RO also granted special monthly compensation based on 
anatomical loss or loss of use of a creative organ. 

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

Given the foregoing, and as the Board has found in the 
instant decision that an earlier effective date for the award 
of service connection for erectile dysfunction is not 
warranted, the earliest possible effective date for special 
monthly compensation based on anatomical loss or loss of use 
of a creative organ, is May 8, 2003.

ORDER

Entitlement to service connection for diabetic nephropathy as 
secondary to the service-connected type II diabetes mellitus, 
is granted subject to the controlling regulations governing 
monetary awards.

Entitlement to service connection for a liver condition, to 
include as secondary to the service-connected type II 
diabetes mellitus and as result of exposure to herbicides, is 
denied.

Entitlement to service connection for a back condition, to 
include as a result of exposure to herbicides, is denied.

Entitlement to service connection for high cholesterol, to 
include as secondary to the service-connected type II 
diabetes mellitus and as result of exposure to herbicides, is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left foot is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right foot is denied.

Entitlement to an initial rating in excess of 10 percent for 
diabetic retinopathy is denied.

Entitlement to an effective date prior to May 8, 2003, for 
the award of service connection for erectile dysfunction 
associated with type II diabetes mellitus is denied.

Entitlement to an effective date prior to May 8, 2003, for 
the award of special monthly compensation for loss of use of 
a creative organ is denied.  


REMAND

The veteran filed an application for TDIU in November 2003.  
He indicated that his diabetes prevented him from securing or 
following any substantially gainful occupation.  His 
application revealed that he last worked as a bus driver in 
March 2001, when became too disabled to continue employment.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.   
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In the instant decision, the Board has awarded service 
connection for diabetic nephropathy; however, an effective 
date and disability rating have not been assigned.    

Therefore, consideration of the TDIU claim, if it is not 
rendered moot, should be deferred until the grant is 
effectuated by the RO and the combined evaluation for 
compensation employing the bilateral factor has been 
calculated.  

Accordingly, this case is REMANDED for the following:

Once the grant of service connection for 
diabetic nephropathy is effectuated and 
an effective date and rating have been 
assigned, and the combined evaluation for 
compensation employing the bilateral 
factor has been calculated, the RO should 
readjudicate the claim of entitlement to 
TDIU, if it has not been rendered moot.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC), and provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


